Citation Nr: 0701685	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The issue on appeal requires clarification. The December 2003 
rating decision denied the veteran's claims for service 
connection for bilateral hearing loss, tinnitus, chronic 
obstructive pulmonary disease and diabetes mellitus, type II. 
Thereafter the veteran timely filed his notice of 
disagreement (NOD) in January 2004 as to all four claims. A 
subsequent rating decision, dated December 2004, then granted 
service connection for diabetes mellitus, type II, thereby 
rendering his appeal as to that claim moot. The RO then 
issued a statement of the case as to the other three claims, 
continuing denials. The veteran filed a form VA-9 perfecting 
his appeal as to only his claim for entitlement to service 
connection for tinnitus. Specifically, the veteran checked 
the box indicating he was limiting his appeal to only the 
specified issues, which he then wrote in "service connected 
for tinnitus." Although the RO certified all issues to the 
Board, it is clear that the veteran only timely perfected his 
appeal for entitlement to service connection for tinnitus and 
only intended to perfect his appeal as to his tinnitus claim. 
Accordingly, all other claims are considered WITHDRAWN and 
are not addressed in this opinion.


FINDING OF FACT

The veteran's tinnitus was not present during service or for 
decades thereafter, and there is no evidence that shows a 
causal link between his claimed tinnitus and any remote 
incident of service.



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The veteran alleges that his current tinnitus is a result of 
military exposure to excessive noise working as a combat 
engineer. He further alleges that the constant ringing in his 
ears began while working in the military around large 
construction equipment.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain events during 
service, such as, in this case, exposure to loud noise. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's service medical records are silent as to any 
complaints, treatments or diagnoses of any ringing of the 
ears or any other acoustic problems. His November 1966 
entrance examination and June 1969 separation examination, 
furthermore, indicate no hearing abnormalities. 

The veteran's DD-214 indicates the veteran's principal MOS 
was a cook. His personnel records indicate that he served in 
short increments as a construction machine operator and a 
combat demolition specialist, lasting a little over 5 months 
and 1 month respectively. Given the short assignments, 
however, the veteran's exposure to noise trauma may be 
presumed.

Despite exposure to noise trauma, however, service medical 
records show that at all times examined, notably his 
enlistment and separation examinations, his hearing was 
within normal range. Treatment records are also silent as to 
any ringing of the ears or tinnitus complaints. His service 
medical records are simply devoid of any findings consistent 
with chronic tinnitus.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current tinnitus is 
related to his in-service noise exposure or any other remote 
incident in service. The Board concludes it is not. 

After service, the only medical evidence showing a diagnosis 
of tinnitus is a VA examination conducted in December 2004, 
over thirty years after service. Initially, the Board notes 
that the veteran misstated his medical history to the VA 
examiner. The examiner notes the veteran's claim that "...his 
MOS was combat engineer where he spent most of his time. He 
was later transferred to cook duties for a while, he 
states." Clearly, the veteran's personnel records do not 
corroborate the medical history reported to the VA examiner. 
The veteran also reported his post-military noise exposure as 
follows:

[H]e has worked in a manufacturing plant since his 
military duty, with mandatory ear protection and high 
noise levels. [H]e states he has been more in management 
the last few years with less noise exposure. [H]e states 
he feels he noticed a problem hearing when he started 
using a radio at work about 20 years ago and has had 
problems since. ...He states the tinnitus has become 
bothersome to him over the last 5-6 years.

In diagnosing the veteran with tinnitus, the examiner opined 
as follows regarding likely etiology:

The vet's exit physical shows no [complaints of] 
tinnitus, by his own words it only became a problem for 
him [within] the last 5-6 years, and in the intervening 
years he has credible noise exposure from work. 
Therefore it is my opinion that it is not as likely as 
not that the tinnitus claimed by the vet is related to 
his military duty. 

The Board finds the examiner's opinions compelling. The 
conclusions are based on specific clinical tests and 
findings, and a complete review of the C-file, including the 
veteran's service medical records. Also compelling, the 
examiner accepted the veteran's inaccurate recollection of 
his in-service duties and still found no likely nexus between 
his current tinnitus and that reported history. Indeed, the 
veteran submitted numerous private medical records and none 
contain a diagnosis or opinion regarding tinnitus. The first 
diagnosis of tinnitus in the record is not until 2004, over 
thirty years after service.

The Board has considered the veteran's statements that he 
suffered with ringing in his ears since the military. In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
generally credible and ultimately competent, regardless of 
the lack of contemporaneous medical evidence. The Board 
notes, however, that the veteran's recollection of military 
noise exposure is greatly exaggerated and not supported by 
his service personnel records. Regardless, the veteran's 
claim fails based upon the lack of medical nexus associating 
his in-service noise exposure to a current disability. The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegations, no medical professional has ever linked his 
current tinnitus to any remote incident of service. 

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral pes planus, hearing loss and 
tinnitus must be denied. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the veteran in September 2003. That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The September 2003 letter told him to 
provide any information necessary to obtain all relevant 
evidence pertaining to his claim. The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was afforded medical examination to obtain an 
opinion as to whether his tinnitus can be directly attributed 
to service given the veteran's probable exposure to in-
service noise trauma. Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


